 



Exhibit 10.1
FORM OF AMENDMENT TO PERFORMANCE UNIT AGREEMENT UNDER THE
HOLLY ENERGY PARTNERS, L.P. LONG-TERM INCENTIVE PLAN
     This Amendment (the “Amendment”) to the Holly Logistic Services, L.L.C.
Performance Unit Agreement (the “Agreement”) dated ___, ___between Holly
Logistic Services, L.L.C. (the “Company”) and ___(the “Employee”) is entered
into effective as of ___, ___. Terms not otherwise defined in this Amendment
shall have the meaning provided in the Agreement. The Agreement is hereby
amended in the following respects, notwithstanding any provision of the
Agreement prior to this Amendment:

  1.   The Award shall be payable in Holly Energy Partners, L.P. Units (as
defined in the Plan) (the “HEP Units”). The number of HEP Units payable shall
equal the number of performance units awarded under Section 1 of the Agreement
(after any applicable adjustment under Section 3 of the Agreement) times the
applicable Performance Percentage determined pursuant to Section 2 of the
Agreement.

  2.   The HEP Units to be transferred to the Employee pursuant to the Agreement
as amended by the Amendment shall be transferred as soon as reasonably
practicable following the close of the Performance Period (or such earlier time
as specified under Section 3(b) of the Agreement).

  3.   As a result of the transfer of the HEP Units to the Employee under the
Agreement as amended by the Amendment, the Employee may incur certain
liabilities for Federal, state or local taxes and the Company may be required by
law to withhold such taxes for payment to taxing authorities. Prior to the
transfer of the HEP Units to the Employee, the Company shall inform the Employee
of the amount of taxes required to be withheld, if any. The Employee shall
either pay to the Company, in cash or by certified or cashier’s check, an amount
equal to the taxes required to be paid on such transaction, or the Employee
shall authorize the Company to withhold from monies otherwise owing by the
Company to the Employee an amount equal to the amount of federal, state or local
taxes required to be withheld. Authorization of the Employee to the Company to
withhold taxes pursuant to this paragraph shall be in form and content
acceptable to the Committee. An authorization to withhold taxes pursuant to this
provision shall be irrevocable unless and until the tax liability of the
Employee has been fully paid. In the event that the Employee fails to make
arrangements that are acceptable to the Committee for providing to the Company,
at the time or times required, the amounts of federal, state and local taxes
required to be withheld with respect to the HEP Units to be transferred to the
Employee under the Agreement as amended by the Amendment, the Company shall have
the right to purchase at current market price as determined by the Committee
and/or to sell to one or more third parties in either market or private
transactions a sufficient number of the HEP Units to provide the funds needed
for the Company to make the required tax payment or payments.

1



--------------------------------------------------------------------------------



 



  4.   Except to the extent modified by the terms of the Amendment, the terms of
the Agreement shall continue in full force and effect.

               IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its officers thereunto duly authorized, and the Employee has set his
hand effective as of ___, ___.

            HOLLY LOGISTIC SERVICES, L.L.C.
      By:                           Employee            

2